81309: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-06308: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81309


Short Caption:SEWALL, JR. (ARTHUR) VS. DIST. CT. (STATE)Court:Supreme Court


Related Case(s):79437


Lower Court Case(s):Clark Co. - Eighth Judicial District - C330650Classification:Original Proceeding - Criminal - Mandamus


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:11/16/2020How Submitted:By Order








+
						Party Information
					


RoleParty NameRepresented By


PetitionerArthur Lee Sewall, Jr.Joel M. Mann
							(Joel M. Mann, Chtd.)
						Christopher R. Oram
							(Law Office of Christopher R. Oram)
						


Real Party in InterestThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Jonathan VanBoskerck
							(Clark County District Attorney)
						


RespondentDavid Barker


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark


RespondentValerie Adair





Docket Entries


DateTypeDescriptionPending?Document


06/12/2020Filing FeePetition Filing Fee Waived.  Criminal. (SC)


06/12/2020Petition/WritFiled Petition for Writ of Mandamus. (SC)20-21943




06/12/2020AppendixFiled Appendix to Petition for Writ. (SC)20-21948




06/24/2020Order/ProceduralFiled Order Directing Written Order.  Within 7 days from the date of this order, the respondent district court judge shall enter a written order memorializing its ruling.  Then, petitioner shall file and serve a supplemental appendix containing a copy of the district court's written order within 7 days from the district court's entry of its written order.  (SC)20-23475




07/29/2020AppendixFiled Petitioner's Supplemental Appendix to the Petition for Writ of Mandamus (REJECTED PER NOTICE ISSUED 07/29/20).  (SC)


07/29/2020Notice/OutgoingIssued Notice of Rejection of Filed Document.  Petitioner's Supplemental Appendix.20-27666




07/29/2020MotionFiled Petitioner's Untimely Motion for Extension of Time to File Supplemental Appendix. (SC)20-27697




08/07/2020Order/ProceduralFiled Order Granting Motion.  Petitioner shall have 7 days from the date of this order to file and serve a supplemental appendix consistent with this court's June 24, 2020, order.  (SC)20-29136




08/07/2020AppendixFiled Petitioner's Supplemental Appendix to the Petition for Writ of Mandamus. (SC)20-29177




08/10/2020Order/ProceduralFiled Order Directing Answer. Real Party in Interest's Answer Due: 7 days. (SC)20-29317




08/13/2020Notice/IncomingFiled Notice of Appearance (Jonathan E. VanBoskerck as counsel for Real Party in Interest). (SC)20-29987




08/13/2020Petition/WritFiled Real Party in Interest's Answer to Petition for Writ of Mandamus. (SC)20-29990




11/16/2020Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)20-41664




12/04/2020Order/DispositionalFiled Order Granting Petition for Writ of Mandamus. "ORDER the petition GRANTED AND DIRECT THE CLERK OF THIS COURT TO ISSUE A WRIT OF MANDAMUS instructing the district court to grant Sewall's motion for release on reasonable bail in an amount and under conditions that the district court determines, after an adversarial hearing, and necessary to ensure Sewall's presence at trial and the safety of the community." fn1 [Because we are resolving Sewall's petition on these grounds, we decline to address his remaining arguments.] NNP20 - RP/JH/EC. (SC)20-43966




12/04/2020WritIssued Writ with letter. Original and one copy of writ and one copy of the order mailed to Attorney Christopher R. Oram for service upon Senior Judge David Barker. (SC)20-43998




12/07/2020Notice/IncomingFiled Petitioner's Notice of Service of Writ of Mandamus. (SC)20-44327




12/10/2020MotionFiled Petitioner's Motion to Reissue an Order as an Opinion. (SC)20-44873




12/10/2020Post-Judgment PetitionFiled State of Nevada, Real Party in Interest's Petition for Rehearing Pursuant to NRAP 40. (SC)20-44968




12/23/2020Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c).  (SC)20-46362




02/09/2021WritFiled Returned Writ. Original Writ returned. Served on Senior Judge David Barker on December 7, 2020. (SC)21-03811




03/04/2021Opinion/DispositionalFiled Authored Opinion. "Petition granted." Before: Hardesty/Parraguirre/Cadish. Author: Cadish, J. Majority: Hardesty/Parraguirre/Cadish. fn1 [Because the clerk of this court issued the writ of mandamus upon entry of the original order granting the petition, the clerk of this court shall not reissue the writ.] 137 Nev. Adv. Opn. No. 9. NNP20-JH/RP/EC. (SC).21-06308




03/29/2021RemittiturIssued Notice in Lieu/Rehearing. (SC)21-08872




03/29/2021Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed. (SC)



Combined Case View